 

Case 1:21-cv-00276-LMB-TCB Document 1-1 Filed 03/04/21 Page 1 of 13 PagelD# 5

m L Zé

fF otgts . t

ode ¢ © + ate ee
i?

 

 

 

 

 

 

 

SPS
COMMONWEALTH OF VIRGINIA
ARLINGTON CIRCUIT COURT
1425 N. COURTHOUSE ROAD
ARLINGTON, VIRGINIA 22201
703-228-7010
Steven Suries
Plaintiff
VS. - Case No. Z\-\K\
Levin Real Estate Management Corp., et al.
Defendant
RECEIVED
TO: Burlingion Coat Factory Warehouse Corporation
NI
ANS serve: CT Corporation System JAN TS 2021
S470 Cox Road, Suite 285, Glen Allen, VA, 23060  MdgancomyeratGet
by. Deputy Clerk

SUMMONS - CIVIL ACTION

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the Clerk’s office
of this Court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment or decree against such party
either by default or after hearing evidence.

APPEARANCE IN PERSON IS NOT REQUIRED BY THIS SUMMONS.

Of \S|aox

a

Done in the name of the Commonwealth of Virginia, on

 

PAUL te CLERK

Deputy Clerk (| VOD

By:

Plaintiff's Attorney Justin M. Reiner

“EXHIBIT

A

 
$$ hase Lecv.00275-LMB-TCB Document 1-1 Filed 03/04/21 Page 2 of 1 13 3 PagelD# 6

#4

 

VIRGINIA

IGE) CL21000141-00
oto

 

GTOR

IN THE CIRCUIT COURT FOR ARLINGTON COUNTY, VIRGINIA

STEVEN SURLES
5268 Nicholson Lane, SRG 287
Kensington, MD 20895

Plaintiff,

 

 

 

¥, Civil Case No.:
LEVIN REAL ESTATE MANAGEMENT
CORP.
975 US Highway 22 West
North Plainfield, New Jersey 07060
SERVE: National Registered Agents, Ino. : IVED
4701 .Cox Road, Suite 285 RECE
Glen Alien, VA 23060 JAN 138 2021
& PAUL FERGUSON, CLERK
BURLINGTON COAT FACTORY BY
WAREHOUSE CORPORATION

1830 N Route 130
Burlington, New Jersey, 08016

SERVE: CT Corporation System
4701 Cox Road, Suite 285
Glen Allen, VA, 23060.

&

PENSKE TRUCK LEASING CO.,
LIMITED PARTNERSHIP A/K/A
PENSKE TRUCK LEASING CO., LP.
2675 Morgantown Road

Reading, PA 19607

SERVE:

CSC-Lawyers Incorporating Service Company:

7 St. Paul Street, Suite 820

 

 
Case 1:21-cv-00276-LMB-TCB Document 1-1 Filed 03/04/21 Page 3 of 13 PagelD# 7

Baltimore, MD 21202
| Defendants,
COMPLAINT

COMES NOW, the Plaintiff, STEVEN SURLES, by and through counsel, Axelson.
Williamowsky, Bender & Fishman, P.C., and Justin M. Reiner, Esq., and files this Coimplaint against
Defendants, and states:
1.. = Plaintiff, STEVEN SURLES, is an adult resident of Kensington, Maryland.
2. Defendant, LEVINREAL ESTATE MANAGEMENT CORP., is a corporation incorporated
under the laws of the State of New Jersey, doing substantial business in Virginia, including the

______..___leasing.and management of.commercial real estate properties in Virginia.

 

3. . Defendant, BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, is a
corpotation incorporated under the laws of the State of New Jersey, doing substantial business in
Virginia, including the operation of clothing stores throughout Virpinia.

~ 4, . Defendant, PENSKE TRUCK LEASING CO., LIMITED PARTNERSHIP A/K/A PENSKE
TRUCK LEASING CO., LP., is a limited partnership organized under the laws of Pennsylvania,
doing substantial business in Virginia, including ptoviding commercial freight and transportation
services throughout Virginia. |
5. . The events that form the basis of the instant litigation occurred in Falls Church, Virginia.
6. That this Court has jurisdiction in this matter in-accordance with Va. Code Ann. § 16.1- 77. ,

7. That this Court has venue in this matter in accordance with Va. Code Ann. § 8.01-262.

 

FACTUAL BACKGROUND

8. The allegations contained in paragraphs | through 7 of this Complaint are incorporated herein

2.
Case 1:21-ev-00276-LMB-1GB-Document 1- 1 “Filed 03/04/21 Page 2 4 Loft 13 PagelD# 8 8

by reference as though repeated in full.
9. On February 11, 2020, at approximately 5:00 am, a truck owned and operated by Defendant .
Penske Logistics, LLC (“Penske”), was picking up and/or delivering materials at an Advance Auto
Parts store at the Crossroads Place Shopping Center in Falls Church, Virginia -when_said_truck
collided with ‘and damaged a a pillar outside the front of a store owned or leased by
: eDefendant Burlington Coat Factory Warehouse Corp, (“Burlington Coat Factory”) at the Crossroads
Place Shopping Center, located at ornear 3516 South Jefferson Street, Falls Church, Virginia 22041.

10. ‘Thereafter, at about 6:30 a.m. the manager of the Burlington Court Factory store came to

work at the South Jefferson Street location and saw the debris on the ground from the damage to the

1 1

___eoncrete-pillar by tt the Penske-truck,-but-took-no-action to-block-off the-area- entirely and/or place

warning ing signs or cones in the area of the damage and debris to alert th the general public of the unsafe |
’ and dangerous condition. .

11. Defendant Levin Real Estate Management Corporation (“Levin”) was either theownérofthe °
Subject property or hired by the owner 48 the exclusive leasing and management agent, and was
responsible for overseeing, leasing and managing said shopping center in Falls Church, Virginia, and
knew or should have known of the unsafe and dangerous condition after the manager of the
Burlington Coat Factory store reported for duty and saw the debris at around 6:30 a.m. on February
11, 2020. .

12. At approximately 9:30 am on February 11, 2020, Plaintiff was walking into the front entrance
of the store owned or leased by Burlington Coat Factory, when a large piece of the damaged concrete
pillar that the Penske truck had earlier collided with-fell and hit Plaintiff on the head and neck with

preat force, knocking him to the ground.

 

 

 
—__-_-- Case 1:21-cv-00276-LMB-FCB--Document 1-1 Filed 03/04/21 Page 5 of 13 PagelD# 9

%

°13.  Asadirect and proximate result of the Defendant Penske’s negligence in hitting a concrete

pillar at the shopping center and Defendants Burlington Coat Factory and Levin’s negligence, inter
alia, in failing to block off the area entirely and warn the general public of the unsafe condition and
by failing to keep the premises safe for invitees onto the premises, Plaintiff suffered serious injuries
to his person, including undergoing a cervical spine surgery as a result of his injuries.

14. _— Solely as a result of the aforementioned, the Plaintiff has incurred damages, including but

" not limited to:

a. Medical bills and expenses in the past and continuing in, the future;
 b. Lost wages in the past and continuing in the future;
, ,

C Pain, suffering, inconvenience,_and_loss of-enjoyment.of life_in_the past-and_—__.....-____*\__

continuing in the future.

COUNT 1- NEGLIGENCE
(Levin Real Estate Management Corp.)

15. All the other previous and foregoing paragraphs are incorporated herein by reference as

_ though repeated in full.

 

16. At all times relevant hereto, Plaintiff was a business invitee and lawfully came onto the
subject premises as he was attempting to purchase goods or items at the Burlington Coat Factory
store at the time of his injuries.

17. At all times relevant hereto, Defendant Levin was, upon information and belief either the .
owner of the subject property or was hired by the owner of the premises to provide property
management services. |

18. Defendant Levin, who hold itself out to be an expert in the property management business,

 

 
 

—__.——Gase-b-21-cv-00276-LMB-TGB—Document 1-1 Filed 03/04/21 Page 6 of 13 PagelD# 10

owed to Plaintiffa duty of using reasonable care, or a reasonable degree of caution, attention and/ot
skill which a person who holds themselves out to be an owner or management company of
commercial property would use under similar circumstances, and/or to use, at minimum, a
reasonable degteeof caution, attention and/or skill which an ordinary:personwoulduse under similar
circumstances.
19. Defendant Levin owed the Plaintiff a duty to use reasonable and ordinary care to maintain
. the premises safely for him, and to protect him against injury caused by an unreasonable risk, which
the Plaintiff, through the exercise of ordinary care, could not discover.
20. Defendant Levin, as either an owner of the property or the property manager for the subject

1 '

—..-—-premises, owed a-duty-to inspeet, identify, mark and/or repair unsafé portions of the premises; which ———

would present unseen hazards to the public or invitees like Plaintiff.

21. --Defendant Levin maintained, or allowed to be maintained, the dangerous and hazardous
conditions related to the entrance walkway on the premises, and the area below and around the
concrete pillar for a sufficient length of time as to be charged with knowledge of its dangerous
conditions. Defendant, through its agents and/or employees, knew, or should have known, of the
dangerous conditions and, further, had the opportunity and ability to correct the dangerous condition
prior to debris fom the damaged concrete pillar falling onto Plaintiff.

22.  Thatat the time of the incident, the Defendant Levin owed a duty of care to Plaintiff to warm
him of any hidden dangers the Defendant knew or should have known about, including the damaged
concrete pillar near the entrance of the store.

23. The Defendant Levin breached the duty of care owed to the Plaintiff by, among other things:

(i) failing to properly maintain the Burlington Coat Factory entrance walkway in such

he

 

 
Case 1:21-cv-00276-LMB-TCB Document 1-1 Filed 03/04/21 Page 7 of 13 PagelD# 11

condition so that Plaintiff, or other invitees of the premises, would not be subjected to an
unreasonable risk of injury;

{ii) failing to properly inspect the entrance walkway and the pillar and ceiling above it for

 

defective or dangerous conditions that pose-an-unteasonable-risk of injury;

(iii) failing to properly correct the defective or dangerous condition in the pillar and ceiling

that posed an unreasonable risk of injury to Plaintiff;
(iv) failing to warn the Plaintiff of the dangerous or defective condition in the pillar and
ceiling which the Defendants knew, or throu gh the exercise of reasonable care, should have

known existed;

________(v) failing-to-adequately block-access to-the-immediate surrounding. area-of-the-damaged

concrete pillar to provide sufficient notice to the public or invitees like the Plaintiff of the
existence of the dangerous condition and to avoid said area;
(vi) failing to keep and maintain the premises in a safe and reasonable condition; and

(vii) being otherwise careless, negligent and reckless.

24. The falling debris hit Plaintiff with such great force to cause the Plaintiff to suffer from

serious injury without any negligence on the part of the Plaintiff contributing in anyway thereto.
‘25. That as a direct and proximate cause of Defendant Levin’s negligence, without any
negligence on the part of the Plaintiff contributing in any way thereto, Plaintiff has suffered serious
and permanent injuries for which he has both sought medical treatment in the past, and for which
he will continue to require substantial medical treatment in the future.

26. That as a direct and proximate cause of Defendant Levin’s negligence, without any

negligence on the part of the Plaintiff contributing in any way thereto, the Plaintiff has incurred
 

 

 

Case 1:21-cv-00276-LMB-TCB Document 1-1 Filed 03/04/21 Page 8 of 13 PagelD# 12

extensive medical costs in the past, including a cervical spine surgery, and will continue to incur
extensive medical costs in the future and hag lost wages in the past and will in the future.

27. That as a direct and proximate cause of Defendant Levin’s negligence, without any
negligence on the part ofthe Plaintiff contributing in. any-way thereto, the Plaintiffhas both incusced-—_—_~

substantial pain, suffering and loss of enjoyment of life in the past and will continue to do so in the
future as a result of the Defendant’s negligence.
WHEREFORE, the Plaintiff, STEVEN SURLES, demands judgment from and against the
Defendant, LEVIN REAL ESTATE MANAGEMENT CORP., in the amount of ONE Million

Dollars ($1,000,000.00) plus interest and costs.

 

-COUNT.IL- NEGLIGENCE

 

 

ce - * (Burlington Coat Factory Warchouse Corp.) weet a | ee
28. All the otber previous and foregoing paragraphs are incorporated herein by reference as

though repeated in full. ;
29, Atall times relevant hereto, Defendant Burlington Coat Factory Warehouse Corp ‘was either
the owner or a lessee and/or a business occupying the land where Plaintiff was injured, : |
30.  Atall times relevant hereto, Plaintiff was a business invitee onto the subject premises as he
was attempting to purchase goods or items at the Burlington Coat Factory store at the time of his
injuries,
31. Defendant Burlington Coat Factory, as the owner or lessee and/or business occupying the
land, had a duty to the Plaintiff to keep its property, including the entranceways and footpaths, free *

of hazards and reasonably safe for persons such as Plaintiff.

32. After Plaintiff's accident, the store manager at Burlington Coat Factory informed Plaintiff

 

 
 

Case. 1 24 -CV- 00276- LMB- TCR Doc

 

 

 

that she had seen the debris from the damaged concrete pillar that morning when she got to work at
around 6: 30: am, but that she did nothing to warn the public about the danger.
33. Defendant Burlington Coat Factory knew or should have known of the existence of the

dangerous: condition on the premises, yet failed.to act reasonably under-the circumstances.

ent 1- 1 Filed 03/04/21. Page Q of 13 PagelD¥ 1 13

 

34, That at the time of the incident: the Defendant Burlington Coat Factory owed a duty of care
to Plaintiff to warm him of any hidden dangers the Defendant knew or should have known about,

including the damaged concrete pillar just outside the Defendant’s store.

35. The Defendant Burlington Coat Factory was careless, negligent and reckless and breached

said duty owed to Plaintiff as follows:

1

 

free of materials or hazards, such as loose or or falling debris from a damaged concrete
pillar;
ob Failing to properly inspect the premises, including the store front, entranceways and

footpaths to ensure that the premises were reasonably safe for persons such as the

ae ~—Failing -to- ‘properly | ensure that-the-store front, entranceways- and/or footpaths: were —

Plaintiff; .

c. Failing to maintain the premises in a good and safe condition for the Plaintiff and
others;

d. Failing to warn Plaintiff of any hidden dangers and block access to the area of the .

. damaged pillar that Defendant knew or should have known ab out, including its store
manager who saw the damaged pillar and debris but did nothing to warn the public
or invitees and block access to said area onto the premises or the store.

€, Failing to use reasonable care under the circumstances, and

 

 
Case 1:21-cv-00276-|MB-TCB Document 1-1 Filed 03/04/21 Page 10 of 13 PagelD# 14

“

 

f. Otherwise being negligent in the maintenance of its store.
36. The falling debris hit Plaintiff with such great force to cause the Plaintiff to suffer from

serious injury without any negligence on the part of the Plaintiff contributing in anyway thereto.

 

37. That as_a_direct and proximate-cause_of Defendant Burlington-Coat Factory’s-negligenee- —-—————
without any negligence on the part of the Plaintiff contributing in any way thereto, Plaintiff has

suffered serious and permanent injuries for which he has both sought medical treatment in the past,

and for which he will continue to require substantial medical treatment in the future.

38, That asa direct and proximate cause of Defendant Burlington Coat Factory’s negligence,

without any negligence on the part of the Plaintiff contributing in any way thereto, the Plaintiff has

incurred extensive medical costs in the pastand-will- continue to incur extensive medical costs in the:

 

 - future and has lost wages in the past and in the future.

39, ~'That as a direct and proximate cause of Defendant Burlington Coat Factory’s negligence,
without any negligence on the part of the Plaintiff contributing in any way thereto, the Plaintiff has
both incurred substantial pain, suffering and loss of enjoyment in the past and will continue to do

_ soin the future as a result of the Defendant's negligence.
WHEREFORE, the Plaintiff, STEVEN SURLES, demands judgment from and against the
Defendant, BURLINGTON COAT FACTORY WAREHOUSE CORP., in the amount of ONE

Million Dollars ($1,000;000.00) plus interest and costs.

COUNT Iil- NEGLIGENCE
_ (Penske Truck Leasing Co., Limited Partnership)

40. All the other previous paragraphs are incorporated herein by reference as though repeated in

full.

 

 

 
 

 

Case 1-21-cv-00276-LMB-TCB Document 1-1 Filed 03/04/21 Page 11 of 13 PagelD# 15

~-CoatFactory and-Advaneed Auto Parts storefront for-which foresceable persons such as store patrons

41. An employee and/or agent of Penske was picking up and/or delivering materials from the

Advanced Auto Parts store adjacent to the Burlington Coat Factory store on the morning of February.

11, 2020 at approximately 5:00 am.

42. While attempting to pick up.and/or deliver_the-materials,the driver. of the Penske truek,-in-

a truck owned and operated by Penske, collided with a concrete pillar on the outside of the store

front of the Burlington Coat Factory with such great force as to cause the pillar to be damaged and

subject to crumbling.

43. The driver of the Penske truck owed a duty to properly maintain control of his vehicle and

to drive his vehicle in a non-negligent manner and to not cause structural damage to the Burlington

would be exposed to unseen hazards.

440>~ The driver of the Penske truck breached this duty of care owed.-to the Plaintiff in thathe ~

failed to use due care and caution, failed to keep a proper lookout, failed to observe the presence and

proximity to structural components of the shopping plaza and wam the general public ofthe damage

to the concrete pillar, failed to control the speed of or stop his vehicle in order to avoid a collision,

operated his vehicle at an unreasonable and unsafe speed for the traffic conditions, was otherwise
careless, reckless, and negligent.

45, Asa direct and proximate cause of the Penske driver’s negligence, Plaintiff was severely
injured when walking into the Burlington Coat Factory store on February 11, 2020.

46. Defendant Penske is responsible for the acts of its employee and/or agent acting within the

course of his/her employment or agency with Penske and with express permission from Penske under

the doctrine of respondeat superior.

10

 

 

 
 

Case. 21-cv-00276-1MB-TCB Document 1-1 Filed 03/04/21 Page 12 of 13 PagelD# 16

47, The falling debris caused by Penske’s driver’s damage to the pillar, hit Plamtiff with such.

great force to cause the Plaintiff to suffer from serious injury without any negligence on the part of

the Plaintiff contributing in anyway thereto, |

48. That as a direct and proximate_cause_of Defendant Penske’s-neglipence,witheut-any———
negligence on the part of the Plaintiff contributing in any way thereto, Plaintiff has suffered serious

and permanent scarring and injuries for which he has both sought medical treatment in the past, and

for which he will continue to require substantial medical treatment in the future.

49, | That as a direct and proximate cause of Defendant Penske’s negligence, without any

negligence on the part of the Plaintiff contributing in any way thereto, the Plaintiff has incurred .

 

~~ — extensive medical costs-in-the past-and-will- continue-to-incur extensive medical-costs in-the-future

and has lost wages in the past and in the future. - -

~~5Q7° That as a direct and proximate cause of Defendant Penske’s negligence, without any
negligence on the part of the Plaintiff contributing in any way thereto, the Plaintiff has both incurred
substantial pain, suffering and loss of enjoyment in the past and will continue to do so in the future _
as a result of the Defendant's negligence.

| WHEREFORE, the Plaintiff, STEVEN SURLES, demands judgment from and against the-

Defendant, PENSKE LOGISTICS LLC, in the amount of ONE Million Dollars ($1,000,000.00) plus

interest and costs.

11

 

 
 

 

~ Case 1:21-cv-00276-LMB-TCB Document 1-1 Filed 03/04/21 Page 13 of 13 PagelD# 17

.
Abe r

Respectfully Submitted, —

STEVEN SURLES

 

By Counsel

& ; .
Justin M, Reiner, VSB 72251 ,
Axelson, Williamowsky, Bender & Fishman, P.C.
1401 Rockville Pike, Suite 650
Rockville, MD 20852
(301) 738-7679 (Office)
7, (301) 424-0124 Fax)

jmr@awbflaw.com — . ..---
Counsel for Plaintiff

 

i2
